** Summary **
PAYMENT OF DELINQUENT PERSONAL PROPERTY TAXES When a taxpayer is delinquent in personal property taxes only, payment of delinquent personal property taxes must be made first from the sale of all available personal property found, and if none is found, then upon any real property owned by the taxpayer; if both real property taxes and personal property taxes are delinquent, the real property may be sold for the payment of all taxes without first resorting to the sale of personal property.  This is to acknowledge receipt of your letter wherein you ask, in effect, the following question: "When can real property be sold for the payment of delinquent personal property taxes?" Title 68 Ohio St. 24305 [68-24305] makes delinquent personal property taxes a lien on real and personal property of the taxpayer; the pertinent part of this section states: ". . . Said liens for delinquent personal taxes are inferior to all other liens . . . and shall be a lien on all real and personal property of the taxpayer in the county for a period of seven years . . . ." Title 68 Ohio St. 24306 [68-24306] (1971) also makes delinquent personal property taxes a lien on all real and personal property of the taxpayer; the pertinent part of this section states: "The tax personal property lien shall be a lien on all personal and real property of the person, firm, or corporation owing the delinquent tax . . . ." Title 68 O. S. 24306.1 (1971), enacted in 1971, provides for the procedure for collection of delinquent personal taxes. The statute is fairly long and will not be set forth in detail. Summarized, it provides that the County Treasurer shall issue a tax warrant for the collection of said taxes.  Subsection A.3 states: "The tax warrant shall command the Sheriff to collect the amount due for unpaid taxes, penalties and interest thereon, cost of advertising, Sheriff's collection fees and any other lawful fees on personal property belonging to the person to whom such taxes were assessed, and, if no personal property is found, then upon any real property such person owns or in which he has an interest." The Sheriff shall levy and sell said property in the same manner and form as provided for the sale of property on execution.  Title 68 Ohio St. 24311 [68-24311] (1971), states: "The county treasurer shall in all cases where taxes are a lien upon real property and are unpaid on the first day of April of any year proceed, as hereinafter provided, to advertise and sell such real estate for such taxes, special assessments and costs, and shall not be bound before so doing to proceed to collect by sale all personal taxes on personal property which are by this code made a lien on realty, but shall include such personal tax with that due on realty, and shall sell the realty for all of said taxes and special assessments." (Emphasis added) Construing these last two statutes together, it appears that it was the legislative intent that when personal property and real property taxes were both delinquent, the real property could be sold for all of said delinquent taxes. But when only personal property taxes were delinquent, all available personal property had to be sold before any real property could be sold.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: When a taxpayer is delinquent in personal property taxes only, payment of delinquent personal property taxes must be made first from the sale of all available personal property found, and if none is found, then upon any real property owned by the taxpayer; if both real property taxes and personal property taxes are delinquent, the real property may be sold for the payment of all taxes without first resorting to the sale of personal property.  (Todd Markum)